Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang (Reg. NO. 74,191) on 07/15/2021.

The claims been amended as follows: 

Claim 1. (Currently Amended) A signal line protection assembly of an aerial vehicle comprising: 
a foot stand including: 
a foot stand sleeve; and 
a lower cover  including an antenna compartment configured to receive an antenna of the aerial vehicle; wherein the antenna compartment is enclosed within a structure of lower cover ; and 


Claim 11. (Currently Amended) An aerial vehicle, comprising:
 a propulsion system; and a
 signal line protection assembly including: 
a foot stand including: 
a foot stand sleeve; and 5Application No. 16 725,452 Attorney Docket No. 00203.1093.03 US 
a lower cover including an antenna compartment configured to receive an antenna of the aerial vehicle; wherein the antenna compartment is enclosed within a structure of lower cover;  and 
a protection sleeve configured to receive a signal line, at least a portion of the protection sleeve being received in the foot stand sleeve; wherein the signal line includes a data line for the antenna.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination disclose or render obvious a signal line protection assembly of an aerial vehicle comprising: a foot stand including: a foot stand sleeve; and a lower cover including an antenna compartment configured to receive an antenna of the aerial vehicle; wherein the antenna compartment is enclosed within a structure of lower cover ; and a protection sleeve configured to receive a signal line, at least a portion of the protection sleeve being received in the foot stand sleeve; wherein the signal line includes a data line for the antenna.

It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the signal line protection assembly of Savoye without applying a hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642